Title: General Orders, 23 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Thursday April 23rd 1778
Normandy—Naples. Norway—


A most scandalous Performance has made it’s appearance in the Philadelphia Evening Post of this Month bearing all the marks of a of a genuine Act of Congress setting forth that those brave men who have inlisted or have been drafted to serve in the Continental Army for any

limited time are nevertheless to be detained during the War between these United States and Great Britain.
The Commander in Chief assures the Army that this Publication is as false as it is wicked and is intended to induce those who have already inlisted or have been draughted to desert and to intimidate others from engaging into the service of their Country.
Our Enemies finding themselves unable to reduce us by the force of their Arms are now practicing every insidious Art to gain time & disunite us, but the General hopes that men who have strugled with every difficulty and encountered every danger are not to be conquered by Artifices which are so easily exposed; It is necessary to give warning to such weak men as might otherwise be deluded by the traiterous promises of the Enemy that under Pretence of sending Deserters from this Army Passage free to Great-Britain or Ireland there to be set at large, they confine them on Ship board with a view either to force them into their service as Seamen or transport them as Recruits to some Garrison.
The Medicine Chests from Poors & Glover’s Brigades are to be sent to Mr Cutting Apothecary General at the Yellow-Springs immediately to be refilled—From the 1st & 2nd Pennsylvania Brigades next saturday.
A Flagg will go to Philadelphia the 28th instant whatever Articles are to be sent in to our Prisoners there must be left with the Deputy Commissary General of Prisoners at David Havards previous to that time.
